Citation Nr: 1209068	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  10-22 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension to include as secondary to the service connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for erectile dysfunction to include as secondary to the service connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant served on active duty from November 1979 to November 1982 and from December 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a rating decision of June 2009 the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In August 2011, the appellant and his spouse testified before the undersigned Acting Veterans Law Judge (VLJ).  A copy of the transcript is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

The appellant argues that he hypertension and erectile dysfunction secondary to service-connected PTSD.

The record shows that the appellant is service-connected for PTSD.  The Board observes that service connection may be established on a secondary basis for disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c); Allen v. Brown, 8 Vet. App. 374 (1995).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.  Id.  

Moreover, the Board notes that Federal Register statement of June 28, 2005, 70 F.R. 37040, notes that presumption of service connection was warranted for hypertensive vascular disease for prisoners of war (POW).  It was reasoned that presumption of service connection was warranted on the basis that based on several medical studies, veterans who have a long-term history of PTSD have a high risk of developing cardiovascular disease and myocardial infraction, and since POWs have a relatively high rate of PTSD incurrence, they would presumably be at risk of cardiovascular disease to include hypertension. 

In this case a remand is required because a VA examination and opinion is necessary to ascertain whether the claimed disorders were aggravated by service-connected disability.  The Board observes that the Veteran was afforded a VA examination in March 2009.  At the time, the examiner provided an opinion that hypertension and erectile dysfunction were less likely than not caused by the service connected PTSD.  However, the examiner did not provide an opinion as to whether the disabiities were aggravated by PTSD.  An opinion as to aggravation is needed prior to deciding the claim.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to ascertain whether hypertension and erectile dysfunction are aggravated by the service connected PTSD including any medication currently prescribed for the treatment of PTSD.  The claims file should be available for review.  It is noted that aggravation means a permanent increase in the severity of the underlying disability beyond its natural progression.  The examiner may state his/her medical opinions in terms of likelihood (likely, unlikely, at least as likely as not). 

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.).  

A complete rationale for all opinions is required.  The physician should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., that he/she relied upon in reaching his/her conclusion.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


